EXHIBIT 99 P R E S SR E L E A S E RELEASE DATE: CONTACT: January 28, 2010 CHARLES P. EVANOSKI GROUP SENIOR VICE PRESIDENT CHIEF FINANCIAL OFFICER (724) 758-5584 FOR IMMEDIATE RELEASE ESB FINANCIAL CORPORATION ANNOUNCES RECORD EARNINGS FOR 2 Ellwood City, Pennsylvania, January 28, 2010 –ESB Financial Corporation (NASDAQ: ESBF), the parent company of ESB Bank, today announced earnings of $1.00 per diluted share on net income of $12.0 million for the year ended December 31, 2009, which represents an 19.1% increase in net income per diluted share as compared to earnings of $0.84 per diluted share on net income of $10.2 million for the year ended December 31, 2008.The
